DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 recite “first energy ray is higher a location precision” and should be corrected to “first energy ray is higher than a location precision” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suehira (US 2006/0279004) in view of Hasegawa et al. (US 7,455,789 B2).  
(Suehira teaches a process for producing a mold, which meets the claimed ‘template’, see Fig. 13, [0081]) comprising: 
preparing a structure including a first substrate (106, Fig. 13A, [0109]) and a stacked body (Fig. 13 I shows a final stacked body on substrate 106) that is provided on the first substrate, a first upper layer (105, Fig. 13C) provided on the first lower layer (1301) and comprising a second material different from the first material, (film 1201 and 1301 may desirably be different from a material for the mold substrate 106 so as to ensure selectivity of etching, see [0116]) and; a first cover layer (mask 1204)  provided over the first upper layer and comprising a third material different from the second material; (1204 may be ordinary resist material, see [0119]) 
patterning the first cover layer (1204, Fig. 13D) to form a first patterned cover layer (Fig. 13D) having an opening, a first portion of the first upper layer (105) being exposed from the opening (Fig. 13E)
forming a first resist layer (1205 resist material, Fig. 13F, [0121]) on a first portion of the first patterned cover layer (1201) and on a portion of the first portion of the first upper layer,  and exposing a second portion of the first upper layer; (Fig. 13F) and removing the second portion of the first upper layer collectively using the first cover patterned layer and the first resist layer as a mask to expose a portion of the first lower layer.  (Fig. 13H)

Suehira does not explicitly teach the stacked body including a first lower layer comprising a first material different from a second material. 
(Hasegawa teaches creating stamp pattern for photolithography where adjoining layers of each member are formed of different types of materials, Col. 2, lines 50-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the structure of Suehira to include an additional lower layer made from a different material because having different etching rates against a predetermined etching method allows for complex step structures to be formed, Col. 2, lines 50-63. 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehira (US 2006/0279004) in view of Hasegawa et al. (US 7,455,789 B2) and in further view of Tseng et al. (US 2003/0215753 A1, hereinafter Tseng) 

Regarding claim 2, Suehira as modified does not meet the claimed wherein the stacked body further includes a second lower layer provided between the first lower layer and the first substrate and comprising the first material, a second upper layer provided between the second lower layer and the first lower layer and comprising the second material, and a second cover layer provided on a second cover region of the first upper layer 33 4832-6558-3694.1and comprising the third material. 
Tseng teaches a multi-layered microstructure can be obtained simply by repeating  the process of applying photoresist such that second SU-8 (photoresist) layer is stacked on the first SU-8 layer, a second anti-reflection layer 522 is interposed therebetween, as shown in FIG. 5(d), and exposed areas 532 and unexposed areas 542 are obtained, see [0022]-[0025].
That is, duplication of the parts of Suehira as modified by Park as taught by Tseng meets the claimed wherein the stacked body further includes a second lower layer provided between the first lower layer and the first substrate and comprising the first material, a second upper layer provided between the second lower layer and the first lower layer and comprising the second material, and a second cover layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to duplicate the parts of Suehira as modified by Park because employing dosage-controlled UV exposure, a predetermined exposure depth can be obtained in a 3D microstructure, see Tseng [0011]-[0012].  In additional, an anti-reflection layer on the photoresist-substrate interface can absorb reflected UV light to eliminate an undesired effect on dosage control, see Tseng [0011]. 
Duplication of the parts of Suehira as modified above and as taught by Tseng meets the claimed and wherein the template manufacturing method further comprises: processing the first resist layer to expose the first patterned cover layer after exposing the portion of the first lower layer; (Suehira Fig. 13E-H) removing the exposed first cover layer and the exposed portion of the first lower layer to expose a third portion of the first upper layer and a portion of the second upper layer; processing the first resist layer to expose a portion of the second cover layer; removing the third portion of the first upper layer and the portion of the second upper layer using the second cover layer and the first resist layer as a mask to expose another portion of the first lower layer and a portion of the second lower layer. (Fig. 13E-H).


Parks meets the claimed wherein the forming the first cover layer comprises comprise radiating a first energy ray to a cover layer resist film provided on a cover film that constitutes at least part of the first cover layer, wherein the forming the first resist layer comprises radiating a second energy ray to a first resist film , and wherein a location precision of the radiation of the first 344832-6558-3694.1energy ray is higher a location precision of the radiation of the second energy ray.  (Parks teaches the light source may generate a light having a short wavelength to obtain a minute pattern, see [0088]. Park teaches the second photoresist film 300 may include the photoresist composition different from that of the first photoresist film 100, so that the  second photoresist film 300 may ensure good step coverage while completely filling the first opening 700, see [0100].  Park teaches a second portion 305  of the second photoresist film 300 may be substantially narrower than that of the first portion 105 of the first photoresist film 100.  That is, the second portion 305 may have a fine dimension compared to that of the first portion 305, see [0107].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the second photoresist film with a higher precision taught by Parks with the method of Suehira as modified above because it resulted in good step coverage while completely filling the first opening, see [0100].  


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehira (US 2006/0279004)  and Hasegawa et al. (US 7,455,789 B2) and in further view of Park et al. (US 2011/0294072 A1, hereinafter Park). 

Regarding claim 4, Suehira as modified does not meet the claimed forming the first cover layer, wherein the forming the first cover layer comprises radiating a first energy ray to a cover layer resist film provided on a cover film that constitutes at least part of the first cover layer, wherein the forming the first resist layer comprises radiating a second energy ray to a first resist film, and wherein a location precision of the radiation of the first energy ray is higher a location precision of the radiation of the second energy ray. 
Park meets the claimed forming the first patterned cover layer, wherein the forming the first patterned cover layer comprises radiating a first energy ray to a cover layer resist film provided on a cover film that constitutes at least part of the first cover layer, wherein the forming the first resist layer comprises radiating a second energy ray to a first resist film, and wherein a location precision of the radiation of the first energy ray is higher a location precision of the radiation of the second energy ray. (Parks teaches the light source may generate a light having a short wavelength to obtain a minute pattern, see [0088]. Park teaches the second photoresist film 300 may include the photoresist composition different from that of the first photoresist film 100, so that the second photoresist film 300 may ensure good step coverage while completely filling the first opening 700, see [0100].  Park teaches a second portion 305 of the second photoresist film 300 may be substantially narrower than that of the first portion 105 of the first photoresist film 100.  That is, the second portion 305 may have a fine dimension compared to that of the first portion 305, see [0107].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the second photoresist film with a higher precision taught by Parks with the method of Suehira as modified above because it resulted in good step coverage while completely filling the first opening, see [0100].  


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehira (US 2006/0279004)  and Hasegawa et al. (US 7,455,789 B2), Park et al. (US 2011/0294072 A1, hereinafter Park), and Iwasaki et al. (US 6,475,704 B1, hereinafter Iwasaki)

Regarding claim 5, Suehira as modified meets the claimed wherein the first material comprises a metal comprising chromium. (Hasegawa teaches creating stamp pattern for photolithography where adjoining layers of each member are formed of different types of materials) 
Iwasaki meets the claimed wherein the first material comprises a metal comprising chromium.  (Iwasaki teaches the chromium film 102, Fig. 12-13, Col. 11, ln 25-65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the structure of Suehira to include chromium film as the generic film because chromium results in high precision etching, see Col. 3, lines 30-35. 


Iwasaki meets the claimed wherein the third material comprises a metal comprising chromium.  (Iwasaki teaches the chromium film 102, Fig. 12-13, Col. 11, ln 25-65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the structure of Suehira to include chromium film as the generic film because chromium results in high precision etching, see Col. 3, lines 30-35. 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 6,475,704 B1, hereinafter Iwasaki) in view of Hasegawa et al. (US 7,455,789 B2) and in further view of Tseng et al. (US 2003/0215753 A1, hereinafter Tseng) 

Regarding claim 18, Iwasaki meets the claimed template manufacturing method (Iwasaki teaches making a stair-like substrate, Fig. 12-13, see Col. 11, lines 25-65; and using the stair-like substrate as a mold such that the stepped substrate mold 153 is pressed from above the resin 152, thus forming a replica layer 154, Fig. 22, Col. 18, lines 1-20) comprising: 
preparing a structure including a first substrate (quartz substrate 81, Fig. 12-13, Col. 11, lines 25-65) and a stacked body that is provided on the first substrate, a first upper layer provided on the first lower layer and comprising a second material different from the first material, (the chromium film 102, Fig. 12-13, Col. 11, ln 25-65) and; a first patterned cover layer provided over the first upper layer and comprising a third chromium oxide film 103, Fig. 12-13, Col. 11, ln 25-65) 
forming a first resist layer (Step 6 in FIG. 12(6), photo-resist is applied and the third resist pattern 106 is formed) on a first portion of the first patterned cover layer and on a portion of the first portion of the first upper layer, (resist 106 is on a portion of layers 102 and 103, see Fig. 12(6)) and exposing a second portion of the first upper layer; (Iwasaki teaches the photoresist is applied and pattern 106 is formed, Col. 11, lines 57-60) and removing the second portion of the first upper layer collectively using the first cover patterned layer and the first resist layer as a mask to expose a portion of the first lower layer.  (Step (7) of FIG. 12, the quartz substrate 81 is etched by 244 nm using the resist pattern 106, chromium film 102, and chromium oxide film 103 as a mask.)
Iwasaki does not explicitly teach the stacked body including a first lower layer comprising a first material. 
Hasegawa meets the claimed the stacked body including a first lower layer comprising a first material. (Hasegawa teaches creating stamp pattern for photolithography where adjoining layers of each member are formed of different types of materials, Col. 2, lines 50-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the structure of Iwasaki to include an additional lower layer made from a different material because having different etching rates against a predetermined etching method allows for complex step structures to be formed, Col. 2, lines 50-63. 

Tseng teaches a multi-layered microstructure can be obtained simply by repeating  the process of applying photoresist such that second SU-8 (photoresist) layer is stacked on the first SU-8 layer, a second anti-reflection layer 522 is interposed therebetween, as shown in FIG. 5(d), and exposed areas 532 and unexposed areas 542 are obtained, see [0022]-[0025]. Duplication of the parts of Iwasaki as modified above and as taught by Tseng meets the claimed a plurality of patterned cover layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to duplicate the parts of Iwasaki as modified because employing dosage-controlled UV exposure, a predetermined exposure depth can be obtained in a 3D microstructure, see Tseng [0011]-[0012].  In additional, an anti-reflection layer on the photoresist-substrate interface can absorb reflected UV light to eliminate an undesired effect on dosage control, see Tseng [0011]. 

Allowable Subject Matter
Claims 7-11 are allowed

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Furusho teaches in case of optical imprinting, the first imprint mask layer 12 is cured by being radiated ultraviolet light, see [0012]. However, Furusho does not teach radiating an ultraviolet ray to the resin liquid film through the second substrate. 
Iwasaki teaches in the event that the resin is ultraviolet photo-setting resin, ultraviolet light is irradiated from the side of the stepped substrate mold 153, hardening the resin, see Col. second substrate is claimed to be opposite the first template. Therefore, the UV light taught by Iwasaki would be through the first substrate and does not meet the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744